

105 HR 582 IH: To authorize the use of the rotunda of the Capitol for a memorial service in honor of United States Capitol Police Officer Brian Sicknick for his courage and sacrifice at the United States Capitol on January 6, 2021, and for other purposes.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 582IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Norman introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo authorize the use of the rotunda of the Capitol for a memorial service in honor of United States Capitol Police Officer Brian Sicknick for his courage and sacrifice at the United States Capitol on January 6, 2021, and for other purposes.1.Authorizing Use of Rotunda of the Capitol for Memorial Service for Officer Brian SicknickTo the extent that security conditions permit (as determined by the United States Capitol Police Board), the rotunda of the Capitol is authorized to be used for a memorial service and proceedings related thereto, including lying in honor in the rotunda, for Officer Brian Sicknick of the United States Capitol Police on Wednesday, February 3, 2021, at 10:00 a.m. under the direction of the United States Capitol Police Board.2.Placement of Plaque in Capitol in Memory of Officer Brian SicknickThe Architect of the Capitol shall place a plaque in honor of the memory of Officer Brian Sicknick of the United States Capitol Police at an appropriate site in the United States Capitol near the Capitol steps, with the approval of the Speaker of the House of Representatives and the President pro tempore of the Senate.3.Payment of Funeral Expenses for Officer Brian Sicknick(a)Funeral expenses(1)Authorization of paymentThe Sergeant at Arms of the House of Representatives and the Sergeant at Arms and Doorkeeper of the Senate are authorized and directed to make such arrangements as may be necessary for funeral services in the Capitol Complex for Officer Brian Sicknick of the United States Capitol Police, including payments for travel expenses of immediate family members, subject to the approval of the heirs of Officer Sicknick.(2)Source and manner of paymentsPayments under this subsection shall be made using vouchers in a manner directed jointly by the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate, and shall be derived in equal portions from the applicable accounts of the House of Representatives and the contingent fund of the Senate.(b)Attendance of Members of Congress(1)Members of the House of RepresentativesThe Sergeant at Arms of the House of Representatives shall make arrangements for the attendance of Members of the House of Representatives (including Delegates and the Resident Commissioner to the Congress) at the funeral services held under this section, including payments for expenses incurred by Members in attending such services. Such payments shall be made from the applicable accounts of the House of Representatives, using vouchers approved in a manner directed by the Committee on House Administration of the House of Representatives.(2)SenatorsThe Sergeant at Arms and Doorkeeper of the Senate shall make arrangements for the attendance of Senators at the funeral services held under this section, including payments for expenses incurred by Senators in attending such services. Such payments shall be made from the contingent fund of the Senate, using vouchers approved in a manner directed by the Committee on Rules and Administration of the Senate.4.United States Capitol Police Memorial FundThe second sentence of section 1 of Public Law 105–223 (2 U.S.C. 1951) is amended by inserting after 2017, the following: and amounts received in response to the attack on the United States Capitol on January 6, 2021,.